DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-12, 14-15, 17-19 are rejected under 35 USC 102(a)(2) as being anticipated by US Patent Number 10,914,234 to O’Flarity.

Regarding claim 1, O’Flarity discloses a power recovery system for an aircraft engine (engine 10) comprising:
A power recovery turbine (auxiliary turbine 52) coupled to a shaft-driven device (shaft 44 of engine 10);
A bleed air valve coupled between the power recovery turbine and a bleed air source (column 5, lines 21-25 disclose “the gas turbine engine 10 may include a modulation device 60 configured to control the flow of pressurized air 54, 54E to the auxiliary turbine 52.  The modulation device 60 may include, for example, one or more flow control valves”); and
A controller configured to operate the bleed air valve to allow bleed air to flow to the power recovery turbine when the aircraft engine operates in a predetermined mode of operation (column 5, lines 46-48 disclose “the gas turbine engine 10 may include a controller 62 configured to permit an operator to control operation of the modulation device 60”).

Regarding claim 2 (dependent on claim 1), O’Flarity discloses the shaft-driven device is a core engine of the aircraft (engine 10), the core engine including a core compressor (46), a core turbine (48), and a core shaft of the aircraft engine (44), the power recovery turbine being operatively coupled to the core shaft of the core engine (via auxiliary shaft 56 and gearbox system 58 as seen in Figures 3-5).  

Regarding claim 3 (dependent on claim 2), O’Flarity discloses the output shaft of the power recovery turbine (auxiliary shaft 56) is operatively coupled to the core shaft (shaft 44) via a transmission (gearbox system 58).

Regarding claims 4 (dependent on claim 3), 11 (dependent on claim 10), O’Flarity discloses the transmission including a clutch coupled between the power recovery turbine and the core engine, the clutch configured to operatively couple the output shaft and the core shaft when the aircraft engine operates in the predetermined mode of operation and operatively decouple the output shaft and the core shaft when the aircraft engine does not operate in the predetermined mode of operation.  Column 5, lines 10-12 disclose “the gearbox system 58 may include a clutch to selectively engage the auxiliary shaft 56 with the second shaft 44”.

Regarding claim 5 (dependent on claim 1), O’Flarity discloses the shaft-driven device being a generator (main generator 64 of engine 10) having an input shaft (shaft 44), wherein an output shaft of the power recovery turbine (auxiliary shaft 56) is coupled to an input shaft of the generator (via gearbox system 58).

Regarding claim 6 (dependent on claim 1), O’Flarity discloses the predetermined mode of operation including at least one of takeoff, climb, descent, landing or cruise (see column 5, lines 36-45).  

Regarding claim 9, O’Flarity discloses a power recovery system for an aircraft (aircraft 1000), the system comprising:
A power recovery turbine (auxiliary turbine 52) having: 
A bleed air inlet to receive bleed air from a bleed air source (pressurized air 54 from compressor 46);
A bleed air outlet to provide the bleed air to a downstream system (column 1, lines 17-20 disclose “At least a portion of a pressurized air flow through the compressor section may be released from the compressor section as bleed air to various systems (e.g., anti-ice systems) or atmosphere”); and
An output shaft (auxiliary shaft 56) operatively coupled to an input shaft of a shaft-driven device of the aircraft (shaft 44 of engine 10), the power recovery turbine (auxiliary turbine 52) to generate power in response to processing the bleed air as the bleed air flows from the bleed air inlet to the bleed air outlet (column 6, lines 30-32 disclose “The auxiliary generator 68 may be configured to generate electrical energy in response to application of the pressurized air 54, 54E to the auxiliary turbine 52”), the power recovery turbine to transfer the generated power to the input shaft via the output shaft (column 5, lines 2-6 disclose “the auxiliary turbine 52 may be configured to apply a rotational force to the second shaft 44 so as to transfer the mechanical energy extracted from the pressurized air 54 to the high-pressure spool 26”).

Regarding claim 10 (dependent on claim 9), O’Flarity discloses a transmission (gearbox system 58) to couple the output shaft of the power recovery turbine (auxiliary shaft 56) and the input shaft of the shaft-driven device (shaft 44).  

Regarding claim 12 (dependent on claim 10), O’Flarity discloses the transmission including a multi-speed gearbox to reduce a speed of the output shaft of the power recovery turbine to a speed of the input shaft when the power recovery turbine is engaged with the shaft-driven device.  Column 5, lines 6-9 disclose “a gearbox system 58 may be disposed between the auxiliary shaft 56 and the second shaft 44 to provide speed control between the auxiliary shaft 56 and the second shaft 44”.  

Regarding claims 14 (dependent on claim 9) and 18 (dependent on claim 17), O’Flarity discloses a bleed air valve movable between an open position to allow bleed air to flow to the bleed air inlet of the power recovery turbine and a closed position to prevent bleed air from flowing to the bleed air inlet.  Column 5, lines 21-25 disclose “the gas turbine engine 10 may include a modulation device 60 configured to control the flow of pressurized air 54, 54E to the auxiliary turbine 52.  The modulation device 60 may include, for example, one or more flow control valves”.

Regarding claims 15 (dependent on claim 14) and 19 (dependent on claim 18), O’Flarity discloses a controller to control operation of the bleed air valve between the open position and the closed position.  Column 5, lines 46-48 disclose “the gas turbine engine 10 may include a controller 62 configured to permit an operator to control operation of the modulation device 60”.

Regarding claim 17, O’Flarity discloses an aircraft (aircraft 1000) comprising:
An aircraft engine (engine 10) having a core compressor (compressor 46) to generate compressed air (pressurized air 54) and a core turbine to drive the core compressor (turbine 48); and
A power recovery turbine (auxiliary turbine 52) operatively coupled to the aircraft engine (see Figures 3-5), the power recovery turbine having a turbine inlet in fluid communication with a bleed air supply source provided by the core compressor (pressurized air 54 from compressor 46) and a turbine outlet in fluid communication with a downstream system of the aircraft (column 1, lines 17-20 disclose “At least a portion of a pressurized air flow through the compressor section may be released from the compressor section as bleed air to various systems (e.g., anti-ice systems) or atmosphere”), the power recovery turbine to generate power when processing bleed air from the turbine inlet to the turbine outlet (column 6, lines 30-32 disclose “The auxiliary generator 68 may be configured to generate electrical energy in response to application of the pressurized air 54, 54E to the auxiliary turbine 52”) and transfer the generated power to the core compressor of the aircraft engine (column 5, lines 2-6 disclose “the auxiliary turbine 52 may be configured to apply a rotational force to the second shaft 44 so as to transfer the mechanical energy extracted from the pressurized air 54 to the high-pressure spool 26”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 13, 16, and 20 are rejected under 35 USC 103 as being obvious over US Patent Number 10,914,234 to O’Flarity in view of US Patent Application Number 2006/0010875 by Mahoney.

Regarding claim 7 (dependent on claim 1), O’Flarity does not disclose the power recovery turbine including a turbine inlet and a turbine outlet, the turbine inlet fluidly coupled to the bleed air source and the turbine outlet being fluidly coupled to a heat exchanger.  However, this limitation is taught by Mahoney.  Paragraph 8 discloses “The air turbine fluid inlet is in fluid communication with the bleed air conduit outlet port to receive bleed air therefrom”, and Figure 1 shows outlet port 160 being fluidly coupled to heat exchanger 174.  Mahoney suggests that “The heat exchanger 174, by reducing the temperature of the bleed air, would allow components disposed downstream of the heat exchanger 174 to be designed for lower operating temperatures”.  It would thus be obvious to a person having ordinary skill in the art to modify O’Flarity using the teachings from Mahoney in order to cool the bleed air for use at lower operating temperatures.  

Regarding claims 8 (dependent on claim 7), 16 (dependent on claim 9), and 20 (dependent on claim 16), O’Flarity does not disclose the power recovery turbine including a variable nozzle guide vane, the controller configured to modulate the variable nozzle guide vane to regulate a discharge pressure of the bleed air at the turbine outlet.  However, the examiner takes official notice that the use of variable nozzle guide vanes to regulate airflow and enhance turbine efficiency is well-known in the art, and that it would have been obvious to a person having ordinary skill in the art to modify O’Flarity to use a variable nozzle guide vane in order to better regular airflow from the turbine and increase turbine efficiency. 

Regarding claim 13 (dependent on claim 9), Mahoney further teaches a precooler in fluid communication with the bleed air outlet of the power recovery turbine.  Figure 1 shows outlet port 160 being fluidly coupled to heat exchanger 174 and paragraph 25 discloses “The heat exchanger 174, by reducing the temperature of the bleed air, would allow components disposed downstream of the heat exchanger 174 to be designed for lower operating temperatures”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642